DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.

Priority
Acknowledgement is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US2014/062665, filed 10/28/2014, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/896,446, filed 10/28/2013.

Information Disclosure Statement
The information disclosure statement (IDS) filed 10/07/2021 has been considered, initialed and is attached hereto.

Status of the Claims
Claims 1, 12, 16, 21, 26, 29, 31, 32, 36-42 are pending; claims 38-42 are newly recited; claims 1, 12, 16, 21, 26, 29, 31 and 32 are amended; claims 2-11, 13-15, 17-20, 22-25, 27-28, 30 and 33-35 are canceled; claims 26, 31, 32, 36, 39 and 42 (39 and 42 which each depend from a withdrawn claim) are withdrawn. Claims 1, 12, 16, 21, 29, 37, 38, 40 and 41 are examined below.

Withdrawn Objections/Rejections
The previous objections to claim 6 are withdrawn because claim 6 is canceled.
The previous rejections of claims under 35 U.S.C. 112(a) regarding new matter are withdrawn in response to Applicant’s amendment to the claims.
The previous rejection of claims under 35 U.S.C. 112(a) regarding the written description is withdrawn in response to Applicant’s amendments to the claims.
The previous rejections of claims under 35 U.S.C. 112(b) regarding “each of which specifically binds CRP and insulin” (claim 1), “the capture molecule” (claim 16), “the reference level of CRP” and “the reference concentration level of glucose” (claim 29), are withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims under 35 U.S.C. 103 citing La Belle et al. in view of De Groot is withdrawn in response to Applicant’s amendments to the claims (see the new grounds of rejection set forth in detail below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 16, 21, 29, 37, 38, 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the transitional phrase “consisting of”, see at claim 1, “measuring in a saliva sample from the subject, biomarkers consisting of C-reactive protein (CRP), insulin, and matrix metallopeptidase 9 (MMP-9)”. The transitional phrase “consisting of” excludes any element, i.e., biomarker, not specified; this language is presumed closed off to unrecited biomarkers at the list. However, following this list of biomarkers recited with the closed language “consisting of”, the claim further recites a step of measuring an additional biomarker, see at step (c), “measuring a concentration level of glucose in the sample”. As a result, the claim is indefinite because the additional recitation of measurement of glucose contradicts the language “consisting of” recited at the first measuring step. 
Claim 29 recites the limitation "the reference level of insulin" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claims previously fail to recite a “reference level of insulin”; as such, it is unclear whether the claim is intended as meaning some reference level of insulin is greater than the indicated value, or if the claim is intended as referring to the measured level of insulin. For the purposes of examination, the claim is interpreted as meaning the measured level of insulin.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 and 29 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas (claim 29) and law of nature/natural phenomenon without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
	The instant claims recite methods of measuring biomarkers comprising the measurement of the markers CRP, insulin and MMP-9 (and further measuring glucose) and comparison of at least the levels of each of CRP, insulin and MMP-9 to a reference or standard value for each (see for example, at claim 29, “wherein level of CRP is greater than about 219 pg/ml, the reference level of insulin is greater than about 128 pg/ml, and the level of MMP-9 is greater than about 17.1 pg/ml and the concentration level of glucose is greater than about 0.06 mg/dL”). The measurement of the recited biomarkers and their comparison to reference/cutoff values constitutes abstract ideas, specifically abstract mental processes and mathematical concepts. The recitation of the specific numerical reference values (i.e., cutoff or threshold levels as at claim 29) are also mathematical concepts (a reference value itself is considered a mathematical concept). 
	Additionally, claim 12 recites that “salivary glucose level indicates plasma glucose level”. The correlation between levels of glucose in saliva and plasma can be categorized as a law of nature/natural phenomenon; this is a judicial exception as the correlation exists in nature apart from any human action.
The recited steps referencing an alteration in levels relative to a reference reads on mental processes insofar as such comparison of information could take place wholly in the human mind, or by a human using pen and paper; for example, this could read on a human reading marker levels off a chart and thinking about the marker levels in relation to a reference level (e.g., forming an observation/evaluation/judgment/opinion regarding whether the marker levels are different from the reference level). The claims, under their broadest reasonable interpretation, cover performance of “measuring an alteration” solely within the human mind, or by a human using pen and paper. Comparing information regarding a sample to a control or reference data (in this case, comparing numerical levels to a reference) represents abstract ideas.
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC. 
The recitation of particular reference levels (e.g. 219 pg/ml for CRP) merely narrows the abstract idea, which does not make the recited reference level or comparison thereto any less abstract.
Step 2A Prong Two
The above indicated judicial exception(s) are not integrated into practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute practical application. As discussed in detail previously and above, the statement that marker levels are increased relative to a reference does not clearly go beyond mental activity, this is a judicial exception itself (mental process) and not a practical application thereof. 
Claim 1 further recites that the measuring of the recited markers CRP, insulin and MMP-9 is performed with a set of capture molecules, each of which specifically binds a separate biomarker. However, such steps of detecting the indicated biomarkers with a set of capture molecules are also insufficient to integrate the judicial exception into a practical application. The purpose of such steps is merely to obtain the data, and steps that merely “add insignificant extra-solution activity to the judicial exception” are insufficient to integrate the exception into a practical application”. Data gathering steps typically constitute such insignificant extra solution activity. See Mayo (concluding that additional element of measuring metabolites of a drug administered to a patient was extrasolution activity); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (holding that mere data gathering is insufficient to confer patent eligibility). See also 2106.05(g). 
Here, the “measuring” steps, including the recited assays of claim 21, do not go beyond insignificant presolution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). Furthermore, the measuring steps are recited at a high level of generality and are not tied, for example, to a particular machine or apparatus. Such steps are insufficient because the purpose is merely to obtain data.
Such steps that merely “add insignificant extra-solution activity to the judicial exception” are insufficient to integrate the exception into a practical application (MPEP 2106.05). Data gathering steps typically constitute such insignificant extra-solution activity. See Mayo (concluding that additional element of measuring metabolites of a drug administered to a patient was extra-solution activity); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (holding that mere data gathering is insufficient to confer patent eligibility). 
There are no subsequent steps recited that would be performed depending on the results of the assay. As in Mayo, there is no requirement that a doctor act on the results of the method. Rather, the claims merely inform a relevant audience about the judicial exception, at most amounting to a suggestion that the doctor should take those laws into the account when treating the patient. There are no subsequent steps recited that would practically apply the method depending on the results of the method, i.e. process steps that integrate the natural principle into the method and assure that it is applied in some practical manner.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT" 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: 
In addition to the judicial exceptions, the claims also recite steps of measuring by capture molecules to determine the levels in a saliva sample. As noted above, such data gathering steps are recited at a high level of generality and are not limited, for example, to any specific or unconventional testing technique. Limitations that are necessary for all practical applications of a judicial exception, such that everyone practicing the judicial exception would be required to perform those steps or every product embodying that judicial exception would be required to include those features, would not be sufficient to confer patent eligibility. 
In this case, everyone practicing the judicial exception would need to determine the levels of the markers. 
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more” when recited in a claim with a judicial exception.
Although the independent claim has been amended in order to recite the measuring is performed with a set of capture molecules, it is well-understood, routine and conventional to measure makers such as those claimed using capture molecules (for example, such as antibodies). 
The instant specification is supportive evidence as to the routine and conventional nature of detection of the recited biomarkers with capture molecules as claimed, see specifically the specification which states that such assays were “readily known in the art” and refers to textbooks from the 1990’s (see at the originally filed specification, paras [0071], [0069]). Obtaining a sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics.
In addition to the evidence of the specification, Fayad et al. (U.S. 2013/0273154, cited previously) teach measuring all of glucose, CRP, and insulin [0247], and the reference also contemplates saliva samples [0258]. 
La Belle et al. (WO 2012/009322 A1, cited previously), discussed in further detail previously of record (see Final Action), also teaches detecting two or more biomarkers by capture, where the biomarkers may include CRP, glucose, and insulin (abstract; [0005], [0014]-[0015]; [0028], [0047]-[0049]; [0059]-[0061]; claims 1, 13, 19).
Hageman et al. (WO 2011/112091, cited previously) teach that glucose and insulin may be detected in saliva. See page 17, lines 7-29; abstract; page 1, lines 4-10; page 7, lines 1-9. Hageman et al. further teach that measurements of the concentrations of glucose and incretin hormones can be performed in a manner commonly known in the art, e.g. as described in handbooks for clinical chemistry (page 10, lines 1-3). 
Toranto et al. (U.S. 7700305, cited previously) also teaches measuring analytes in saliva, including glucose (abstract; col. 2, line 66; col. 14, line 31-34; col. 25, lines 26-34). 
Pronovost (U.S. 2008/0020477) also teach determining salivary glucose in mammals, including humans (abstract, [0001], [0008], [0109]-[0110], Figure 10, and claim 1 in particular). 
Similarly, Lipps et al. (U.S. 2003/0157555, cited previously) taught that insulin may be measured in saliva as a non-invasive source in place of invasive blood collection (see especially the abstract, [0001], [0011]-[0012], [0015], [0061 ]-[0062], claims 1 and 8). Lipps et al. also teach measurement of insulin in human saliva by ELISA, as in instant claim 21 (Lipps et al. at [(0048]-[0049]). 
See also Rai et al. (U.S. 2012/0295281, cited previously) teaching measurement of insulin in saliva [0025], including by ELISA [0024]. 
Hatch et al. teach that CRP may be measured in human saliva (col. 11, lines 15-22; Example 6; col. 38, lines 25-50). Hatch et al. also exemplify the use of immunoassays for this purpose, where antibodies may be labeled with an enzyme or fluorophore (i.e., enzyme-linked immunoassay or fluorescence, as in instant claim 21). Hatch et al. at Example 6, see especially at col. 37, line 55 to column 38, line 2). 
Similarly, McDevitt et al. (U.S. 2012/0208715) teach measuring CRP in saliva (abstract, [0013], [0025], [0087]), including by ELISA [0085], [0130]. Matt et al. (U.S. 2008/0300198) likewise teach measuring CRP in saliva [0018].
Further, regarding the additionally recited biomarker (recited in the amendments to the claims), see Valkirs (U.S. 2003/0109420) teach MMP-9 measured by specific antibodies to the marker (paras [0115]-[0116]). See also para [0020] and claim 49, Valkirs teach samples including saliva. 
See also Derosa et al., Evaluation of metalloproteinase 2 and 9 levels and their inhibitors in diabetic and healthy subjects, Diabetes and Metabolism, 33, (2007), p.129-134, which is evidence of the commercial availability of ELISA (capture molecule assay methods) for MMP-9 (see page 131, col. 2, para 3, MMP-9 levels determined by a two site LISA using commercial reagents)).
Based on the above cited evidence, prior to the effective filing date of the claimed invention, it was well-understood, routine and conventional to detect levels of the recited biomarkers, including in saliva samples. 
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015): Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.
When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or transformation of a particular article, such that would distinguish the claimed data gathering steps from what was well-understood, routine and conventional activity engaged in by scientists prior to applicant’s invention. See MPEP 2106.05(g). Further, it is well established that the mere physical or tangible nature of additional elements such as obtaining and detecting steps, does not automatically confer eligibility on a claim otherwise directed to an abstract idea (see e.g., Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014)). 
In view of the above evidence, the claimed steps of measuring markers do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. 
The additional steps also fail to effect a transformation or reduction of a particular article into a different state or thing; nor do they involve the use of a particular machine. 
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 16, 21, 29 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over La Belle et al., WO2012/009322 (previously of record) in view of Collin et al., Salivary matrix metalloproteinase (MMP-8) levels and gelatinase (MMP-9) activities in patients with type 2 diabetes mellitus, Journal of Periodontal Research, 35, (2000), p. 259-265, Valkirs et al., US Patent No. 2003/0109420 and Dressman et al., WO92/15312.
La Belle et al. teach methods for detecting at least two biomarkers of disease in a biological sample (abstract, [0028]). The methods involving contacting a sample with a sensor device comprising a plurality of different molecular recognition elements having a capture element for binding to a biological marker (see the abstract; [0014]-[0015]; [0047]-[0049]; claims 1, 13). Accordingly, the plurality of capture elements read on the claimed measurement methods of capturing in a), and using capture molecules that specifically bind the biomarkers as in b). Binding of the biomarkers to the capture elements is then detected by the sensor (ibid).
La Belle et al. further teach that the biomarkers detected may be for the disease of diabetes, and the biomarkers may include CRP, glucose, and insulin; identifying all of these three among a finite number of possible suitable biomarkers (claim 19; see also [0005], [0028], [0059]-[0061]).
Furthermore, La Belle et al. indicate that their methods can be carried out with biological fluids from any source including saliva [0064].
Regarding claim interpretation for a subject “at risk of developing a metabolic syndrome”, the instant specification does not provide a specific or limiting definition for a subject “at risk”. As such, when this terminology is given its broadest reasonable interpretation, any subject may be reasonably considered to be “at risk” of developing a metabolic syndrome, these being conditions or diseases that afflict humans. For example, any human subject could be viewed as being at risk of developing obesity.
Nevertheless, La Belle et al. do teach their methods in the context of diabetes [0005], [0028], which is defined in the instant specification as an example of a metabolic disease [0011], [0056]. Thus, La Belle et al. fairly teaches the patient population of subjects at risk of developing a metabolic syndrome.
La Belle et al. differs from the claimed invention in that the reference does not specify the sample is taken from a non-obese child subject (claim 1), and further fails to specifically teach biomarkers consisting of CRP, insulin, glucose and MMP-9 (i.e., doesn’t use the language “consisting of” and fails to teach the markers including MMP-9). 
Furthermore, MMP-9 is recognized in the prior art as one of the two MMPs found in type 2 diabetic patients (see for example Collin et al., at abstract and page 262, col. 1, para 2).
Valkirs et al. (2003), teach methods for the diagnosis and evaluation, specifically early detection and differentiation, of a health condition based on sample analysis regarding the presence and amount of members of a panel of markers (see abstract). Specifically, at paras [0017], [0031], [0107], and [0184], Valkirs teach combining a plurality of makers can increase the predictive value of an analysis in comparison to an analysis of individual markers; and particularly the 'multimarker' strategy presents a benefit with regards to risk stratification, see para [0184].
With respect to the limitation that the saliva sample is taken from a non-obese child subject, Dressman et al., teach at page 1, last paragraph to page 2 teach (regarding type II diabetes), that this type of diabetes also occurs in patients that are non-obese children.
Although La Belle does not contain an actual reduction to practice of a method using a biomarker panel consisting of only CRP, insulin, glucose and MMP-9 in saliva, it would have been obvious to arrive at this claimed panel of four biomarkers with a reasonable expectation of success because La Belle teach one is able to determine a diagnosis (diabetes) by relying on at least two markers indicated to be diagnostic (La Belle identifying each of CRP, insulin and glucose from a finite list of recognized biomarkers). Further it would have been prima facie obvious to have included MMP-9, thereby arriving at the measurement of the four (CRP, insulin, glucose, and MMP-9) because MMP-9 is also known salivary marker associated with diabetes (Collin), and because the additional marker (to arrive at the four panel measurement) would be expected to increase predictive value, given that Valkirs teach a plurality of markers can increased predictive value of analyses over the markers individually (a benefit to a multi-marker strategy). The modification would have been an obvious matter of selecting from a finite list of well known, suitable salivary markers indicative of diabetes, as each of the markers were known at the time (La Belle and Collin), and further the art recognized panels of at least two for diagnosis (La Belle, provides direction to a panel of more than two, as La Belle specifically teach at least two).
With respect to the limitation that the saliva sample is “from a non-obese child subject”, as discussed in detail above, Dressman teach diabetes type II also afflicts patients who are non-obese children. Therefore, it would have been further obvious to have performed the methods of La Belle and the cited prior art on patients who are non-obese children because it was known that type II diabetes afflicts this population as well. It would have been obvious, and one having ordinary skill would have a reasonable expectation of success, to have performed the saliva on a sample from a non-obese child because this was also a subject population that would benefit from monitoring. 
Regarding claim 12, reciting “wherein salivary glucose level indicates plasma glucose level”, this limitation expresses what can be taken as merely a descriptive statement articulating inherent/physiologically intrinsic properties of glucose. See MPEP 2111.04. As written, the claim appears to simply state a characterization or conclusion; and does not actually require performing any additional active method steps.
Regarding claims 16 and 21, see the combination of the cited art addresses capture molecules for each of CRP, insulin and MMP-9 that are antibodies (see La Belle, paras [0015]-[0017], [0049]-[0050]; Collin, at page 260, col. 2, last paragraph).
With respect to claim 29, La Belle et al. is silent as to “wherein the level of CRP is greater than about 219 pg/ml, the reference level of insulin is greater than about 128 pg/ml, and the level of MMP-9 is greater than about 17.1 pg/ml, and the concentration level of glucose is greater than about 0.06 mg/dL”. This claim language does not clearly require any additional steps to be performed, but rather appears to simply state a characterization or conclusion (an observation regarding the measured/observed levels). See also MPEP 2111.04. 
The claim language does not clearly require actually comparing the measured levels of the markers to the particular numerical levels (e.g., as in comparing to a cutoff level). Thus, the conclusory “wherein” claim language currently does not clearly limit the claim in requiring, for example, active steps of comparing to the reference/ threshold/ cutoff values. Therefore, the teachings of La Belle et al. in view of the cited art render obvious the claimed invention when given its broadest reasonable interpretation, even though La Belle et al. do not teach the specific numerical reference levels as recited. In particular, in view of claim 1 c). 
La Belle et al. teach that their methods determine the levels of the markers [0005] and that the amount of change and the direction (increase or decrease) of the markers is determined [0005], [0093], specifically envisioning for example that glucose may be elevated (table at [0093]). Since the reference also contemplates their methods in the setting of diabetes [0005], [0028], it would have been obvious to arrive at the claimed invention simply by performing the prior art methods on the intended patient population of subjects with diabetes (whether diagnosed or previously undiagnosed), as it would have been reasonably expected that at least some subjects studied would have elevated marker levels on the order of those claimed.
Regarding claim 37, see the combination of the cited art as addressed above teaches metabolic syndrome that is diabetes Type 2. 
Regarding claim 38, wherein the subject has or is at risk of developing periodontal disease, see Collin at page 259, col. 1, para 1, teaching that diabetes mellitus in itself does not cause periodontitis; however, evidence suggests that diabetes predisposes and accelerates the irreversible periodontal destruction. Therefore, based on Collin, it is understood that those with diabetes are at risk of developing periodontal disease (the subject population of the combination of the prior art addresses the claim). 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over La Belle et al. in view of Collin et al., Valkirs et al. and Dressman et al., as applied to claim 1 above, and further in view of RP, Agrawal et al., Noninvasive Method for Glucose Level Estimation by Saliva, Journal of Diabetes and Metabolism, 4(5), (2013), (5 pages).
La Belle et al. and the cited prior art teaches a method substantially as claimed, however, fails to teach the sample obtained after a period of fasting (claim 40).
RP, Agrawal et al. teach, with regarding to measurement of glucose in patients with diabetes, measuring fasting salivary and plasma glucose levels (a comparison between each for diabetes diagnostics, see e.g., abstract).
It would have been further prima facie obvious to one having ordinary skill to have obtained the saliva sample following a period of fasting as in RP, Agrawal, as an obvious matter of applying a known technique to a known method, particularly considering one of the biomarkers in the panel is glucose (the panel as taught by the combination of La Belle and the cited prior art). In particular, it was known when measuring one’s glucose, to obtain the sample as a fasting sample (RP, Argawal). One having ordinary skill would have recognized that applying the known technique would have yielded the predictable results of accurate glucose measure. Furthermore, one having ordinary skill in the art would have a reasonable expectation of success since this was a known technique for measuring glucose. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over La Belle et al. in view of Collin et al., Valkirs et al. and Dressman et al., as applied to claim 1 above, and further in view of AR, Prabhakar, et al., Diagnostic Applications of Saliva in Dentistry, International Journal of Clinical Pediatric Dentistry, 2(3), (2007), p. 7-13.
La Belle et al. and the cited prior art teaches a method substantially as claimed, however, fails to teach obtaining the saliva sample from the non-obese child subject prior to or during a dental procedure (claim 41).
AR, Prabhakar, et al. teach the use of saliva to identify individuals with disease and to follow the progress of the affected individual is attractive to investigators because it is a non-invasive, simple and cost-effective tool to both general practitioners and pediatric dentists (abstract). AR, Prabhakar et al. suggest there are benefits (for patients and dentists) by introducing saliva testing as part of practice (page 10, col. 2, para 1).
It would have been prima facie obvious to further obtain the saliva sample prior or during a dental procedure considering the desirability as expressed by practitioners and dentists due to the non-invasive, simple and cost-effective collection of such sample (see AR, Prabhakar). One having ordinary skill in the art would have a reasonable expectation of success because of the non-invasive nature of collection of these specimens. 

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive for the following reasons.
Regarding previous objection to claim 6 (remarks page 5) is withdrawn in response to Applicant’s amendments to the claims (see as indicated previously above).
Applicant argues the rejection of claims under 35 U.S.C. 101 (remarks page 6), specifically referring to amendments to claim 1, from which the other claims depend. Applicant argues the elements of the claims contribute to an inventive concept and amount to significantly more than the judicial exception itself. Applicant argues the steps of claim 1 are not abstract or laws of nature, but rather are directed to a series of steps that involve measuring a specific combination of biomarkers using a set of capture molecules. In response, see as indicated in the amended grounds of rejection above, claim 1 as amended is not rejected under 35 U.S.C. 101. See however, claims 12 and 29 are rejected under 35 U.S.C. 101 for the reasons as indicated in the detailed rejection.
Regarding remarks at pages 6-7, see as indicated in detail previously above, rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) withdrawn in response to Applicant’s amendments to the claims. 
Regarding the rejection of claims under 35 U.S.C. 103 (remarks pages 7-9), Applicant argues impermissible hindsight reasoning (remarks page 8). Applicant argues that they discovered that the claimed metabolic and inflammatory biomarker levels are altered in saliva of children having or at risk of developing metabolic syndrome, obesity, or diabetes (citing para [0057] of the originally filed specification). Applicant argues that surprisingly their analyses identified a group of normal weight children having altered marker levels that indicated risk of obesity and obesity related metabolic syndrome. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, only that which was knowledge within the level of the ordinary skilled artisan at the time was relied upon (see the detailed citations above).
The previous grounds of rejection is withdrawn in response to amendments to the claims, see the new grounds of rejection pending above. As such, arguments directed to the specific combination of cited references previously applied are moot at this combination is no longer relied upon.
Regarding the above indicated remarks, based on the cited combination of references, it is not unobvious that the claimed panel of biomarkers measured in salivary samples from non-obese children is unobvious. Each of the recited markers was recognized in relation to metabolic syndrome, for example such as diabetes (La Belle and Collin), and diabetes was a disease known in the art to afflict non-obese children (Dressman). 
Regarding surprising or unexpected results, whether evidence shows unexpected results is a question of fact and the party asserting unexpected results has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70, 43 USPQ2d 1362, 1364-5 (Fed. Cir. 1997). The evidence must be (1) commensurate in scope with the claimed subject matter, In re Clemens, 622 F.2d 1019, 1035, 206 USPQ 289, 296 (CCPA 1980), (2) show what was expected, to "properly evaluate whether a … property was unexpected", and (3) compare to the closest prior art. Pfizer v. Apotex, 480 F.3d 1348, 1370-71, 82 USPQ2d 1321, 1338 (Fed. Cir. 2007). 
The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Moreover, it has been long held that “even though applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges ‘produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Huang, 100 F.3d 135, 139 (Fed. Cir. 1996) (quoting In re Aller, 220 F.2d 454, 456 (1955), and citing In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990)). 
In the instant case, Applicant’s arguments that surprisingly their analyses identified a group of normal weight children having altered marker levels that indicated risk of obesity and obesity related metabolic syndrome, are not sufficient to establish unexpected or surprising results. The arguments fail to establish why the results may be characterized as unexpected or surprising. Furthermore, the present claims are not limited merely to risk of obesity and obesity related metabolic syndrome as argued (the claims are broader in scope than this argument). 
For all of these reasons, Applicant’s remarks are not persuasive. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641